456 F.2d 1335
80 L.R.R.M. (BNA) 2137, 68 Lab.Cas.  P 12,703
NOTICE:  Second Circuit Local Rule 0.23 states unreported opinions shall not be cited or otherwise used in unrelated cases.National Labor Relations Board, Petitionerv.Local 117, United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, Respondent.
No. 71-2015.
United States Court of Appeals, Second Circuit.
March 20, 1972.

Before HAYS and MULLIGAN, Circuit Judges.

Judgment

1
This cause came on to be heard upon the application of the National Labor Relations Board for enforcement of its order issued against the Respondent Local 117, United Brotherhood of Carpenters & Joiners of America, AFL-CIO, its officers, agents, and representatives on April 9, 1971.  The Court heard argument of respective counsel on March 20, 1972, and at the conclusion of oral argument handed down its decision granting enforcement of the Board's Order.


2
On consideration whereof, it is hereby ordered and adjudged by the United States Court of Appeals for the Second Circuit that the said order of the National Labor Relations Board in said proceeding be enforced, and that Local 117, United Brotherhood of Carpenters & Joiners of America, AFL-CIO, its officers, agents, and representatives, abide by and perform the directions of the Board in said Order contained.


3
It is further ordered that costs shall be taxed against the Respondent.